DETAILED ACTION
This is an Office action based on application number 16/605,703 filed 16 October 2019, which is a national stage entry of CPT/IB2018/052695 filed 18 April 2018, claims priority to US Provisional Application Number 62/488,257 filed 21 April 2017. Claims 1-8 and 10-18 are pending. Claims 9 and 19-20 are canceled.
Amendments to the claims, filed 16 November 2022, have been entered into the above-identified application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §103 rejections, made of record in the previous Office action are withdrawn due to Applicant’s amendments in the response filed 16 November 2022.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, “consiting of” in line 1 should be changed to “consisting of”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 6 recites the limitation “wherein the adhesive composition comprises at least one polyisobutylene-containing polymer” in lines 1-2. The limitation fails to further limit the subject matter of parent claim 1 because the transitional phrase “comprising” recited in the instant claim is broader in scope that the transitional phrase “consisting of” recited by the parent claim.
	For the purpose of prosecution, the limitation is read as “wherein the at least one polyisobutylene-containing polymer has a viscosity average molecular weight…”

Claim 10 recites the limitation “wherein the adhesive composition comprises 0.2-20 weight % of the copolymeric additive” in lines 1-2. The limitation fails to further limit the subject matter of parent claim 1 because the transitional phrase “comprising” recited in the instant claim is broader in scope that the transitional phrase “consisting of” recited by the parent claim.
	For the purpose of prosecution, the limitation is read as “wherein the copolymer additive is present in an amount of 0.2-20 weight% of the adhesive composition”.

	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-8, 10-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gasa et al. (US Patent Application Publication No. US 2016/0068717 A1) (Gasa) in view of Kennedy et al. (US Patent No. 5,663,245) (Kennedy 245) and Dollase et al. (US Patent Application Publication No. US 2014/0315016 A1) (Dollase), and as evidenced by Thormeier et al. (US Patent Application Publication No. US 2012/0220686 A1) (Thormeier).

Regarding instant claims 1 and 3-5, Gasa discloses a barrier adhesive composition comprising an adhesive resin selected from the group inclusive of polyisobutylene, acrylated or methacrylated polyisobutylene, epoxidized-polyisobutylene, polyisobutylene-oxetane, and combinations thereof (Claim 1). Gasa further discloses that the adhesive composition is a pressure sensitive adhesive (paragraph [0029-0030]).
	Gasa further discloses that the adhesive composition comprises additives inclusive of a rheology modifier (paragraph [0036])
	Gasa further discloses that a barrier film can be laminated on to the surface of the adhesive layer at room temperature if the adhesive is tacky to the touch, or with heat if the adhesive layer is non-tacky, and the amount of heat needed depends on the amount of tackiness of the adhesive layer (paragraph [0037]).
	Gasa does not explicitly disclose that the adhesive comprises a copolymer additive comprising a polyisobutylene-polysiloxane copolymer. Further, Gasa does not disclose that the composition comprises at least one tackifier resin.
	However, Kennedy 245 discloses star polymers having a well-defined siloxane core and multiple polyisobutylene arms (Title)
	Kennedy 245 teaches that the star polymers are useful as rheology modifiers (col 1, lines 21-25). Specifically, Kennedy 245 teaches that the specifically disclosed star polymers are shear-stable and acid-base stable (col. 2, lines 47-49).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to include the star polymer of Kennedy 245 into the adhesive composition of Gasa. The motivation for doing so would have been that such a star polymer is used as a rheology modifier, which is desired by Gasa. Furthermore, the specific star polymer of Kennedy 245 exhibits shear and acid-base stability.
	As to the tackifying resin, Dollase discloses an adhesive for encapsulating an electronic arrangement, the adhesive comprising at least one isobutylene-containing copolymer and at least one tackifier resin (Claim 1). Dollase teaches that the use of a tackifier fine-tunes both the technical bonding behavior and the flow behavior of the adhesive to the bonding substrate (paragraph [0049]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to add the tackifier resin of Dollase to the adhesive composition of Gasa. The motivation for doing so would have been to increase the tack of the adhesive composition such that a barrier film can be laminated to the adhesive at room temperature (e.g., without the application of additional heat to increase the tack of the adhesive).
	Gasa does not explicitly disclose any other required components in the adhesive composition other than the cited polyisobutylene-based resin and rheology modifier. Kennedy does not explicitly disclose any other component needed to combine with the cited star polymer such that it performs its intended rheology modifier purpose. Dollase does not explicitly disclose any other component needed to combine with the cited tackifier such that said tackifier performs its intended use. Therefore, the prior art combination is construed to meet the claimed adhesive composition consisting of the claimed components.
	Therefore, it would have been obvious to combine Kennedy 245 and Dollase with Gasa to obtain the invention as specified by the instant claims.

Regarding instant claim 2, Gasa teaches that a barrier adhesive film comprising the adhesive compositions is usable in applications that require optical transparency (paragraph [0017]). Gasa further teaches that the barrier adhesive film is used for the encapsulation of electronic devices inclusive of OLEDs (Abstract).
	Gasa does not explicitly disclose that the barrier adhesive itself is optically transparent.
	However, as cited in the rejection of claim 1, the scope of the prior art encompasses an embodiment that is substantially identical to the claimed composition (i.e., consisting of a polyisobutylene-containing polymer, a copolymeric additive comprising a polyisobutylene-polysiloxane copolymer, and at least one tackifying resin), and one of ordinary skill in the art would readily conclude that such an identical embodiment must have the same properties as that of the claim (i.e., optical clarity). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Further, Dollase teaches that in organic and/or inorganic (opto)electronics, there is a particular need for flexing bonding solutions that possess both barrier properties and high transparency (paragraph [0006]). 
	Before the effective filing date of the claimed invention, it would have been obvious to select an optically clear adhesive embodiment encompassed by the scope of the prior art combination. The motivation for doing so would have been that the use of optically clear adhesives is especially desired when forming encapsulation films around optical electronics such as OLEDs.

Regarding instant claim 7, Gasa discloses that the adhesive resin is selected from a group inclusive of polyisobutylene (Claim 1).

Regarding instant claim 8, Gasa discloses that the adhesive resin selected from the group inclusive of polyisobutylene, acrylated or methacrylated polyisobutylene, epoxidized-polyisobutylene, polyisobutylene-oxetane, and combinations thereof (Claim 1).

Regarding instant claim 10, Gasa further that the adhesive compositions comprises 0 to 25 wt.% of a rheology modifier (paragraph [0036]), wherein the copolymeric additive of Kennedy 245 acts as the desired rheology modifier. It is noted that the amount of copolymeric additive of the prior art combination includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 11, the limitation “wherein the adhesive is curable by exposure to electron beam radiation” is considered a property of the adhesive and not necessarily a process step by which the adhesive is made. Therefore, since the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims (i.e., consisting of a polyisobutylene-containing polymer, a copolymeric additive comprising a polyisobutylene-polysiloxane copolymer, and at least one tackifying resin), one of ordinary skill in the art would readily conclude that such an identical embodiment must have the same properties as that of the claim (i.e., curable by electron beam radiation). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Furthermore, Thormeier provides evidence that those pressure-sensitive adhesives comprising (meth)acrylate polymer and copolymers can be crosslinked by electron beam curing (paragraphs [0034-0035]).
	Therefore, at the very least, those adhesives encompassed by the scope of Gasa that comprise acrylated or methacrylated polyisobutylene polymers are curable by exposure to electron beam radiation

Regarding instant claim 12, reference is made to Figure 1.2 of Gasa, reproduced below:

    PNG
    media_image1.png
    171
    495
    media_image1.png
    Greyscale

	Figure 1.2 illustrates a barrier film <14> laminated to an adhesive film <12> (paragraph [0039]).
	Gasa further discloses a barrier adhesive composition comprising an adhesive resin selected from the group inclusive of polyisobutylene, acrylated or methacrylated polyisobutylene, epoxidized-polyisobutylene, polyisobutylene-oxetane, and combinations thereof (Claim 1). Gasa further discloses that the adhesive composition is a pressure sensitive adhesive (paragraph [0029-0030]).
	Gasa further discloses that the adhesive composition comprises additives inclusive of a rheology modifier (paragraph [0036])
	Gasa further discloses that a barrier film can be laminated on to the surface of the adhesive layer at room temperature if the adhesive is tacky to the touch, or with heat if the adhesive layer is non-tacky, and the amount of heat needed depends on the amount of tackiness of the adhesive layer (paragraph [0037]).
	Gasa does not explicitly disclose that the adhesive comprises a copolymer additive comprising a polyisobutylene-polysiloxane copolymer. Further, Gasa does not disclose that the composition comprises at least one tackifier resin.
	However, Kennedy 245 discloses star polymers having a well-defined siloxane core and multiple polyisobutylene arms (Title)
	Kennedy 245 teaches that the star polymers are useful as rheology modifiers (col 1, lines 21-25). Specifically, Kennedy 245 teaches that the specifically disclosed star polymers are shear-stable and acid-base stable (col. 2, lines 47-49).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to include the star polymer of Kennedy 245 into the adhesive composition of Gasa. The motivation for doing so would have been that such a star polymer is used as a rheology modifier, which is desired by Gasa. Furthermore, the specific star polymer of Kennedy 245 exhibits shear and acid-base stability.
	As to the tackifying resin, Dollase discloses an adhesive for encapsulating an electronic arrangement, the adhesive comprising at least one isobutylene-containing copolymer and at least one tackifier resin (Claim 1). Dollase teaches that the use of a tackifier fine-tunes both the technical bonding behavior and the flow behavior of the adhesive to the bonding substrate (paragraph [0049]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to add the tackifier resin of Dollase to the adhesive composition of Gasa. The motivation for doing so would have been to increase the tack of the adhesive composition such that a barrier film can be laminated to the adhesive at room temperature (e.g., without the application of additional heat to increase the tack of the adhesive).
	Therefore, it would have been obvious to combine Kennedy 245 and Dollase with Gasa to obtain the invention as specified by the instant claims.

Regarding instant claim 14, Gasa further discloses that the barrier film has optical transparency (paragraph [0017]).

Regarding instant claim 15, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims (i.e., consisting of a polyisobutylene-containing polymer, a copolymeric additive comprising a polyisobutylene-polysiloxane copolymer, and at least one tackifying resin), one of ordinary skill in the art would readily conclude that such an identical embodiment must have the same properties as that of the claim (i.e., the same oxygen transmission rate and water vapor transmission rate). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Further, Dollase discloses that the polymer films preferably have a permeation barrier for oxygen and water vapor that exceeds the requirements for the packaging sector WVTR<10-1 g/(m2d) and OTR<10-1 cm3/(m2d bar) (paragraph [0108]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodiment encompassed by the prior art that has a WVTR<10-1 g/(m2d) and OTR<10-1 cm3/(m2d bar) because those such barrier films exceed the requirements typical for films used in the packaging sector.
	While Dollase does not explicitly discloses that both the properties are measured at the specific temperature and relative humidity, absent evidence of criticality regarding how the properties are measured and given that the properties fall within the range presently claimed, it is the Examiner’s position that the prior art combination meets the requirements of the instant claim.

Regarding instant claim 16, Gasa further discloses that the adhesive layer is formed on a carrier film coated with a release agent, wherein said coated carrier film acts as  release liner (paragraph [0023]).

Regarding instant claims 17-18, reference is made to Figure 2 of Gasa, reproduced below:

    PNG
    media_image2.png
    425
    402
    media_image2.png
    Greyscale

	Figure 2 of Gasa illustrates a multi-layer barrier adhesive <20> is laminated on device <24> which is deposited onto substrate <26> (paragraph [0047]). Said device is inclusive of organic light-emitting diodes (Abstract).
	Further, reference is made to Figure 1.2 of Gasa, reproduced below:

    PNG
    media_image1.png
    171
    495
    media_image1.png
    Greyscale

	Figure 1.2 illustrates a barrier film <14> laminated to an adhesive film <12> (paragraph [0039]).
	Gasa further discloses a barrier adhesive composition comprising an adhesive resin selected from the group inclusive of polyisobutylene, acrylated or methacrylated polyisobutylene, epoxidized-polyisobutylene, polyisobutylene-oxetane, and combinations thereof (Claim 1). Gasa further discloses that the adhesive composition is a pressure sensitive adhesive (paragraph [0029-0030]).
	Gasa further discloses that the adhesive composition comprises additives inclusive of a rheology modifier (paragraph [0036])
	Gasa further discloses that a barrier film can be laminated on to the surface of the adhesive layer at room temperature if the adhesive is tacky to the touch, or with heat if the adhesive layer is non-tacky, and the amount of heat needed depends on the amount of tackiness of the adhesive layer (paragraph [0037]).
	Gasa does not explicitly disclose that the adhesive comprises a copolymer additive comprising a polyisobutylene-polysiloxane copolymer. Further, Gasa does not disclose that the composition comprises at least one tackifier resin.
	However, Kennedy 245 discloses star polymers having a well-defined siloxane core and multiple polyisobutylene arms (Title)
	Kennedy 245 teaches that the star polymers are useful as rheology modifiers (col 1, lines 21-25). Specifically, Kennedy 245 teaches that the specifically disclosed star polymers are shear-stable and acid-base stable (col. 2, lines 47-49).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to include the star polymer of Kennedy 245 into the adhesive composition of Gasa. The motivation for doing so would have been that such a star polymer is used as a rheology modifier, which is desired by Gasa. Furthermore, the specific star polymer of Kennedy 245 exhibits shear and acid-base stability.
	As to the tackifying resin, Dollase discloses an adhesive for encapsulating an electronic arrangement, the adhesive comprising at least one isobutylene-containing copolymer and at least one tackifier resin (Claim 1). Dollase teaches that the use of a tackifier fine-tunes both the technical bonding behavior and the flow behavior of the adhesive to the bonding substrate (paragraph [0049]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to add the tackifier resin of Dollase to the adhesive composition of Gasa. The motivation for doing so would have been to increase the tack of the adhesive composition such that a barrier film can be laminated to the adhesive at room temperature (e.g., without the application of additional heat to increase the tack of the adhesive).
	Therefore, it would have been obvious to combine Kennedy 245 and Dollase with Gasa to obtain the invention as specified by the instant claims.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gasa in view of Kennedy 245 and Dollase, as applied to claim 1, above, and further in view of Hayashi et al. (US Patent Application Publication No. US 2015/0024196 A1) (Hayashi).

Regarding instant claim 6, Gasa in view of Kennedy 245 and Dollase discloses the barrier adhesive comprising the polyisobutylene-containing polymer, as cited in the rejection of claim 1, above.
	Gasa in view of Kennedy 245 and Dollase does not explicitly disclose the viscosity average molecular weight of the polyisobutylene-containing polymer.
	However, Hayashi discloses a pressure-sensitive adhesive composition comprising a polyisobutylene (paragraph [0008]). Hayashi teaches that the polyisobutylene has a viscosity average molecular weight of 500,000 to 3,000,000 in order to improve cohesive force of the pressure-sensitive adhesive composition (paragraphs [0034-0035]). It is noted that the viscosity average molecular weight range of Hayashi overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Hayashi further discloses that the disclosed polyisobutylene is inclusive of a combination of different types of polyisobutylene.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to insure that the polyisobutylene-containing polymer of Gasa in view of Kennedy 245 and Dollase has the viscosity average molecular weight prescribed by Hayashi. The motivation for doing so would have been to improve the cohesive force of the produced pressure-sensitive adhesive.
	Therefore it would have been obvious to combine Hayashi with Gasa in view of Kennedy 245 and Dollase.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gasa in view of Kennedy 245 and Dollase as applied to claim 12 above, and further in view of Saito (US Patent Application Publication No. US 2016/0020423 A1) (Saito).

Regarding instant claims 13-14, Gasa in view of Kennedy 245 and Dollase discloses a barrier film article comprising a barrier film as cited in the rejection of claim 12, above. Gasa further discloses that the barrier layer is a fluoropolymer film inclusive of homopolymers and copolymers of chlorotrifluoroethylene and polyvinylidene fluoride (PVDF) (paragraph [0018]).
	Gasa in view of Kennedy 245 and Dollase does not explicitly disclose the barrier films of the instant claim.
	However, Saito discloses a resin sheet for encapsulation of organic electronic devices (Title), wherein said resin sheet comprises a gas barrier film having water vapor barrier characteristics selected from flexible resin sheets inclusive of fluorine-containing polymers such as polychlorotrifluoroethylene and copolymers comprising vinylidene fluoride; alicyclic polyolefin; polyethylene terephthalate; and an ethylene-vinyl alcohol copolymer (paragraph [0109]).
	Saito further discloses that the entirety of the resin sheet, inclusive of the gas barrier film, is transparent (paragraph [0028]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to replace the fluoropolymer barrier layer of Gasa with the flexible resin sheet comprising a material selected from alicyclic polyolefin, polyethylene terephthalate, and polyethylene-vinyl alcohol. The motivation for doing so would have been that these resin sheets are flexible, are transparent, and have both gas and water vapor barrier characteristics. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Saito with Gasa in view of Kennedy 245 and Dollase to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the previous grounds of rejection have been withdrawn and are replaced by new grounds of rejection. Therefore, Applicant’s arguments regarding the previous grounds of rejection are not commensurate with the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/23/2022